          Case 1:18-cv-11926-PBS Document 29 Filed 01/23/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

________________________________________
                                        )
Securities and Exchange Commission,     )
                                        )
                     Plaintiff,         )
                                        )
v.                                      )
                                        )
Gregory Lemelson and Lemelson           )                 Civil Action
Capital Management, LLC,                )               No. 18-11926-PBS
                                        )
                     Defendants,        )
and                                     )
                                        )
The Amvona Fund, LP,                    )
                                        )
                     Relief Defendant.  )
________________________________________)


                             MEMORANDUM AND ORDER

                               January 23, 2019

Saris, C.J.

                                  INTRODUCTION

        This case involves an alleged “short-and-distort” scheme.

The United States Securities and Exchange Commission (the “SEC”)

alleges that Rev. Fr. Emmanuel Lemelson1 and his private

investment firm Lemelson Capital Management, LLC (collectively,

“Lemelson”) publicized false information about biopharmaceutical

company Ligand Pharmaceuticals (“Ligand”) after Lemelson took a

short position in Ligand in May 2014 on behalf of The Amvona


1   Defendant was formerly known as Gregory Lemelson.

                                        1
      Case 1:18-cv-11926-PBS Document 29 Filed 01/23/19 Page 2 of 5



Fund – a hedge fund Lemelson advises and partly owns. During

2014, Lemelson allegedly used written reports, interviews, and

social media to spread false claims about the financial health

of Ligand to drive down the price of Ligand’s stock. Throughout

this period, Lemelson publicly disclosed that he had taken a

short position in Ligand. The SEC claims that Ligand’s stock

lost more than one-third of its value during Lemelson’s scheme.

    The SEC asserts that Lemelson violated Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) and Rule

10b-5 thereunder (Count I) and violated Section 206(4) of the

Investment Advisers Act of 1940 and Rule 206(4)-8 thereunder

(Count II). The SEC also brings a claim for unjust enrichment or

other equitable relief against Relief Defendant The Amvona Fund,

LP (Count III). See Docket No. 1 (“Compl.”) at 17-19. After

hearing, the Court DENIES the motion to dismiss (Docket No. 10)

except with respect to one false statement.

                              DISCUSSION

    In a civil enforcement action under § 10(b), the SEC must

sufficiently plead that Defendants “(1) made a false statement

or omission (2) of material fact (3) with scienter (4) in

connection with the purchase or sale of securities.”

McConville v. SEC, 465 F.3d 780, 786 (7th Cir. 2006). “Unlike

private litigants, the SEC need not prove the additional



                                   2
      Case 1:18-cv-11926-PBS Document 29 Filed 01/23/19 Page 3 of 5



elements of reliance or loss causation.” SEC v. Pirate Inv'r

LLC, 580 F.3d 233, 239 n.10 (4th Cir. 2009).

    The SEC alleges that Lemelson intentionally or recklessly

made four material misstatements of fact about the company.

First, on June 19, 2014, Lemelson was interviewed on Benzinga’s

“Pre-Market Prep” show, during which he stated: “I had

discussions with [Ligand] management just yesterday – excuse me,

their [Ligand’s] IR [investor relations] firm. And they

basically agreed. They said, ‘Look, we understand Promacta’s

going away.’” Compl. ¶ 37 (alternations in original). Second, in

May 2014, Ligand and another company, Viking Therapeutics,

signed a Master License Agreement in which Ligand would become

the owner of 49.8% of Viking’s common stock when Viking went

public. Lemelson stated that Viking had “yet to consult with

[its auditors] on any material issues” and that the “financial

statements provided in the [Form S-1] accordingly are

unaudited.” Compl. ¶ 46 (first alteration in original). Third,

Lemelson asserted that “Viking does not intend to conduct any

preclinical studies or trials.” Compl. ¶ 46. Fourth, in an

August 22, 2014 report, Lemelson asserted that Ligand had

“issued 245 million in new debt, against tangible equity of just

$21,000, giving rise to a debt to tangible equity ratio of

11,667 to 1 (that is $11,667 dollars [sic] in debt for every $1

in tangible common shareholder equity)” and that “shareholders

                                   3
      Case 1:18-cv-11926-PBS Document 29 Filed 01/23/19 Page 4 of 5



have only the protection of $21,000 in tangible equity to shield

them from $245 million in debt” (the “Tangible Equity

Statement”). Compl. ¶ 51.

    For the reasons stated in Court, I hold the SEC has

plausibly alleged that the first three of the four statements

are materially false or misleading, and I deny the motion to

dismiss Count I. The only statement this Court addresses here is

the Tangible Equity Statement.

    In the August 22, 2014 report, entitled “Ligand

Pharmaceuticals’ (NASDAQ: LGND) – Institutional Holders waste no

time dumping stock in response to Insolvency and bankruptcy

risk,” Lemelson asserted that Ligand was in critical financial

trouble. Compl. ¶ 28. To support this opinion, Lemelson made the

Tangible Equity Statement. The SEC argues that Lemelson

intentionally or recklessly misstated Ligand’s debt-to-equity

ratio and that the statement is material because it goes to the

heart of Ligand’s overall financial viability and supported

Lemelson’s argument that Ligand’s stock was worth $0. Compl. ¶

53. The Complaint focuses on how “Lemelson intentionally

misstated Ligand’s debt-to-equity ratio.” Compl. ¶ 52 (emphasis

added). Defendants argue that Lemelson’s statement concerned the

debt-to-tangible-equity ratio and therefore is demonstrably

true. Pursuant to Federal Rule of Civil Procedure 9(b), the SEC

has failed to plead with particularity how a statement about

                                   4
      Case 1:18-cv-11926-PBS Document 29 Filed 01/23/19 Page 5 of 5



Ligand’s debt-to-tangible-equity ratio is materially false or

misleading to a reasonable investor.

    Additionally, because the claimed violations of Section

206(4) and Rule 206(4)-8 and the claim of unjust enrichment

depend on the viability of the Commission’s § 10(b) claim, the

Court denies Defendants’ motion as to Counts II and III.

                                 ORDER

    The Court DENIES Defendants’ motion to dismiss except with

respect to the Tangible Equity Statement (Docket No. 10). The

Court will allow the SEC leave to amend its complaint as to the

allegation. Any such amendment shall be made within 60 days.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 Chief United States District Judge




                                   5
